



Exhibit 10.1

INDEMNIFICATION AGREEMENT


THIS INDEMNIFICATION AGREEMENT (the “Agreement”) is made as of the ____ day of
______________, ____ by and between Acacia Research Corporation, a Delaware
corporation (the “Company”), and ____________________ (“Indemnitee”).
WHEREAS, directors, officers, and other persons in service to corporations or
business enterprises are being increasingly subjected to expensive and
time-consuming litigation relating to, among other things, matters that
traditionally would have been brought only against the Company or business
enterprise itself;
WHEREAS, highly competent persons have become more reluctant to serve
corporations as directors or in other capacities unless they are provided with
adequate protection through insurance or adequate indemnification against
inordinate risks of claims and actions against them arising out of their service
to and activities on behalf of the corporation;
WHEREAS, the Board of Directors of the Company (the “Board”) has determined that
the increased difficulty in attracting and retaining such persons is detrimental
to the best interests of the Company’s stockholders and that the Company should
act to assure such persons that there will be increased certainty of such
protection in the future;
WHEREAS, it is reasonable, prudent and necessary for the Company contractually
to obligate itself to indemnify, and to advance expenses on behalf of, such
persons to the fullest extent permitted by applicable law so that they will
serve or continue to serve the Company free from undue concern that they will
not be so indemnified;
WHEREAS, Indemnitee does not regard the protection available under the Company’s
Bylaws and insurance as adequate in the present circumstances, may not be
willing to serve as an officer or director without adequate protection, and is
willing to serve on the condition that he be so indemnified;
WHEREAS, although the Bylaws of the Company require indemnification of the
officers and directors of the Company or any other Enterprise, and Indemnitee
may also be entitled to indemnification pursuant to the General Corporation Law
of the State of Delaware (the “DGCL”), the Bylaws and the DGCL expressly provide
that the indemnification provisions set forth therein are not exclusive, and
thereby contemplate that contracts may be entered into between the Company and
members of the board of directors, officers and other persons with respect to
indemnification; and
WHEREAS, this Agreement is a supplement to and in furtherance of the Bylaws of
the Company and any resolutions adopted pursuant thereto, and shall not be
deemed a substitute therefor, nor to diminish or abrogate any rights of
Indemnitee thereunder.
NOW, THEREFORE, in consideration of Indemnitee’s agreement to serve as a
[director] [officer] [employee] [agent] [fiduciary] after the date hereof, the
parties hereto agree as follows:

#PageNum#



--------------------------------------------------------------------------------





Exhibit 10.1

1.Definitions. For purposes of this Agreement:
(a)“Corporate Status” describes the status of a person who is or was a director,
officer, employee, agent or fiduciary of the Company or any other Enterprise.
(b)“Disinterested Director” means a director of the Company who is not and was
not a party to the Proceeding in respect of which indemnification is sought by
Indemnitee.
(c)“Enterprise” shall mean the Company, any wholly- or majority-owned subsidiary
of the Company and any other corporation, limited liability company,
partnership, joint venture, trust, employee benefit plan or other entity or
enterprise that Indemnitee is or was serving at the request or consent of the
Company, or any subsidiary, as a director, officer, employee, agent or
fiduciary.
(d)“Expenses” shall include all reasonable attorneys’ fees, retainers, court
costs, transcript costs, fees of experts, witness fees, travel expenses,
duplicating costs, printing and binding costs, telephone charges, postage,
delivery service fees and all other disbursements or expenses of the types that
may be incurred in connection with prosecuting, defending, preparing to
prosecute or defend, investigating, participating, or being or preparing to be a
witness in a Proceeding. Expenses also shall include the foregoing incurred in
connection with any appeal resulting from any Proceeding, including without
limitation the premium, security for, and other costs relating to any cost bond,
supersedeas bond, or other appeal bond or its equivalent. Expenses, however,
shall not include amounts paid in settlement by Indemnitee or the amount of
judgments or fines against Indemnitee.
(e)“Independent Counsel” means a law firm, or a member of a law firm, that is
experienced in matters of corporation law and neither presently is, nor in the
past five years has been, retained to represent: (i) the Company, any other
Enterprise, or Indemnitee in any matter material to either such party (other
than with respect to matters concerning Indemnitee under this Agreement, or of
other indemnitees under similar indemnification agreements), or (ii) any other
party to the Proceeding giving rise to a claim for indemnification hereunder.
Notwithstanding the foregoing, the term “Independent Counsel” shall not include
any person who, under the applicable standards of professional conduct then
prevailing, would have a conflict of interest in representing either the
Company, any other Enterprise, or Indemnitee in an action to determine
Indemnitee’s rights under this Agreement.
(f)“Proceeding” includes any threatened, pending or completed action, suit,
arbitration, alternate dispute resolution mechanism, investigation, inquiry,
administrative hearing or any other actual, threatened or completed proceeding,
whether brought by or in the right of the Company, or any other Enterprise, or
otherwise and whether civil, criminal, administrative or investigative, in which
Indemnitee was, is or will be involved as a party or otherwise, by reason of the
fact that Indemnitee is or was acting in his or her Corporate Status, by reason
of any action taken by him or of any inaction on his part while acting in his or
her Corporate Status, or by reason of the fact that he or she is or was serving
at the request of the Company, or any other Enterprise, as a director, officer,
employee, agent or fiduciary; in each case whether or not he was or is acting or
serving in any such capacity before or after the date of this Agreement and
whether or not he was

#PageNum#



--------------------------------------------------------------------------------





Exhibit 10.1

or is acting or serving in any such capacity at the time any liability or
expense is incurred for which indemnification can be provided under this
Agreement; including one pending on or before the date of this Agreement, but
excluding one initiated by Indemnitee pursuant to Section 8 of this Agreement to
enforce his rights under this Agreement.
2.Indemnity of Indemnitee. The Company hereby agrees to defend, hold harmless
and indemnify Indemnitee to the fullest extent permitted by applicable law, as
such may be amended from time to time. In furtherance of the foregoing
indemnification, and without limiting the generality thereof:
(a)    Proceedings Other Than Proceedings by or in the Right of the Company.
Indemnitee shall be entitled to the rights of indemnification provided in this
Section 2(a) if, by reason of his or her Corporate Status or otherwise,
Indemnitee is, or is threatened to be made, a party to or participant in any
Proceeding other than a Proceeding by or in the right of the Company. Pursuant
to this Section 2(a), Indemnitee shall be indemnified against all Expenses,
judgments, penalties, excise taxes, fines and amounts paid or to be paid in
settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) actually and reasonably incurred by
Indemnitee, or on Indemnitee’s behalf, in connection with such Proceeding or any
claim, issue or matter therein until such time as it has been determined in
accordance with Section 7 or 8 that Indemnitee (i) did not act in good faith and
did not act in a manner Indemnitee not unreasonably believed to be in or not
opposed to the best interests of the Company, and with respect to any criminal
Proceeding, or (ii) did not have a reasonable cause to believe Indemnitee’s
conduct was lawful.
(b)    Proceedings by or in the Right of the Company. Indemnitee shall be
entitled to the rights of indemnification provided in this Section 2(b) if, by
reason of Indemnitee’s Corporate Status or otherwise, Indemnitee is, or is
threatened to be made, a party to or participant in any Proceeding brought by or
in the right of the Company. Pursuant to this Section 2(b), Indemnitee shall be
indemnified against all Expenses, judgments, penalties, fines, excise taxes and
amounts paid or to be paid in settlement (if such settlement is approved in
advance by the Company, which approval shall not be unreasonably withheld)
actually and reasonably incurred by Indemnitee, or on Indemnitee’s behalf, in
connection with such Proceeding or any claim, issue or matter therein until such
time as it has been determined in accordance with Section 7 or 8 that Indemnitee
(i) did not act in good faith and did not act in a manner Indemnitee not
unreasonably believed to be in or not opposed to the best interests of the
Company, or (ii) did not have a reasonable cause to believe Indemnitee’s conduct
was lawful; provided, however, if applicable law so provides, no indemnification
against such Expenses shall be made in respect of any claim, issue or matter in
such Proceeding as to which it shall be finally determined (under the
procedures, and subject to the presumptions, set forth in Section 7 and Section
8 hereof), that Indemnitee is liable to the Company unless and to the extent
that the Court of Chancery of the State of Delaware shall determine that such
indemnification may be made.
(c)    Overriding Right to Indemnification if Successful on the Merits.
Notwithstanding any other provision of this Agreement, to the extent that
Indemnitee is, by reason of his Corporate Status or otherwise, a party to and is
successful, on the merits or otherwise, in any

#PageNum#



--------------------------------------------------------------------------------





Exhibit 10.1

Proceeding, he shall be indemnified to the maximum extent permitted by
applicable law, as such may be amended from time to time, against all Expenses,
judgments, penalties, excise taxes, fines and amounts paid or to be paid in
settlement (if such settlement is approved in advance by the Company, which
approval shall not be unreasonably withheld) actually and reasonably incurred by
him or on his behalf in connection therewith. If Indemnitee is not wholly
successful in such Proceeding but is successful, on the merits or otherwise, as
to one or more but less than all claims, issues or matters in such Proceeding,
the Company shall indemnify Indemnitee against all Expenses actually and
reasonably incurred by Indemnitee or on Indemnitee’s behalf in connection with
(i) each successfully resolved claim, issue or matter and (ii) each other claim,
issue or matter not resolved in Indemnitee’s favor that does not or did not
involve a violation of law or a demonstration of bad faith by Indemnitee. For
purposes of this Section and without limitation, the termination of any claim,
issue or matter in such a Proceeding by dismissal, with or without prejudice,
shall be deemed to be a successful result as to such claim, issue or matter.
3.Additional Indemnity. In addition to, and without regard to any limitations
on, the indemnification provided for in Section 2 of this Agreement, and subject
to the other provisions of this Agreement, the Company shall, and hereby does
indemnify and hold harmless Indemnitee against all Expenses, judgments,
penalties, excise taxes, fines and amounts paid or to be paid in settlement
actually and reasonably incurred by him or on his behalf if, by reason of his
Corporate Status or otherwise, he or she is, or is threatened to be made, a
party to or participant in any Proceeding (including a Proceeding by or in the
right of the Company), including, without limitation, all liability arising out
of the alleged or actual negligence or active or passive wrongdoing of
Indemnitee. The only limitation that shall exist upon the Company’s obligations
pursuant to this Agreement shall be that the Company shall not be obligated to
make any payment to Indemnitee that is finally determined (under the procedures,
and subject to the presumptions, set forth in Section 7 and Section 8 hereof) to
be unlawful.
4.Contribution.
(a)    Whether or not the indemnification provided in Section 2 and Section 3
hereof is available, in respect of any threatened, pending or completed action,
suit or proceeding in which the Company or any other Enterprise is jointly
liable with Indemnitee (or would be if joined in such action, suit or
proceeding), the Company shall pay, in the first instance, the entire amount of
any judgment or settlement of such action, suit or proceeding without requiring
Indemnitee to contribute to such payment, and the Company hereby waives and
relinquishes any right of contribution it may have against Indemnitee. Neither
the Company nor any other Enterprise shall enter into any settlement of any
action, suit or proceeding in which the Company or any other Enterprise is
jointly liable with Indemnitee (or would be if joined in such action, suit or
proceeding) unless such settlement provides for a full and final release of all
claims asserted against Indemnitee.
(b)    Without diminishing or impairing the obligations of the Company set forth
in the preceding subparagraph, if, for any reason, Indemnitee shall elect or be
required to pay all or any portion of any judgment or settlement in any
threatened, pending or completed action, suit or proceeding in which the Company
or any other Enterprise is jointly liable with Indemnitee (or would be if joined
in such action, suit or proceeding), the Company shall contribute to the amount

#PageNum#



--------------------------------------------------------------------------------





Exhibit 10.1

of Expenses, judgments, penalties, excise taxes, fines and amounts paid or to be
paid in settlement (if such settlement is approved in advance by the Company,
which approval shall not be unreasonably withheld) actually and reasonably
incurred and paid or payable by Indemnitee in proportion to the relative
benefits received by the Company or any other Enterprise and all officers,
directors or employees of the Company or any other Enterprise, other than
Indemnitee, who are jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding), on the one hand, and Indemnitee, on the other
hand, from the transaction from which such action, suit or proceeding arose;
provided, however, that the proportion determined on the basis of relative
benefit may, to the extent necessary to conform to law, be further adjusted by
reference to the relative fault of the Company or any other Enterprise and all
officers, directors or employees of the Company or any other Enterprise other
than Indemnitee who are jointly liable with Indemnitee (or would be if joined in
such action, suit or proceeding), on the one hand, and Indemnitee, on the other
hand, in connection with the events that resulted in such expenses, judgments,
fines or settlement amounts, as well as any other equitable considerations which
the law may require to be considered. The relative fault of the Company or any
other Enterprise and all officers, directors or employees of the Company or any
other Enterprise, other than Indemnitee, who are jointly liable with Indemnitee
(or would be if joined in such action, suit or proceeding), on the one hand, and
Indemnitee, on the other hand, shall be determined by reference to, among other
things, the degree to which their actions were motivated by intent to gain
personal profit or advantage, the degree to which their liability is primary or
secondary and the degree to which their conduct is active or passive.
(c)    The Company hereby agrees to fully indemnify and hold Indemnitee harmless
from any claim of contribution brought by officers, directors, employees, or
former employees of the Company and any other Enterprise, other than Indemnitee,
based upon a claim of liability which, if made against Indemnitee directly,
would be indemnifiable under this Agreement.
(d)    To the fullest extent permissible under applicable law, if the
indemnification provided for in this Agreement is unavailable to Indemnitee for
any reason whatsoever, the Company, in lieu of indemnifying Indemnitee, shall
contribute to the amount incurred by Indemnitee, whether for judgments, fines,
penalties, excise taxes, amounts paid or to be paid in settlement (if such
settlement is approved in advance by the Company, which approval shall not be
unreasonably withheld) and/or for Expenses, in connection with any claim
relating to an indemnifiable event under this Agreement, in such proportion as
is deemed fair and reasonable in light of all of the circumstances of such
Proceeding in order to reflect (i) the relative benefits received by the Company
(together with its directors, officers, employees and agents) and Indemnitee as
a result of the event(s) and/or transaction(s) giving cause to such Proceeding;
and/or (ii) the relative fault of the Company (and its directors, officers,
employees and agents) and Indemnitee in connection with such event(s) and/or
transaction(s).
5.Indemnification for Expenses of a Witness. Notwithstanding any other provision
of this Agreement, to the extent that Indemnitee is, by reason of his Corporate
Status or otherwise, a witness in any Proceeding to which Indemnitee is not a
party, he shall be indemnified against all Expenses actually and reasonably
incurred by him or on his behalf in connection therewith.
6.Advancement of Expenses. Notwithstanding any other provision of this
Agreement,

#PageNum#



--------------------------------------------------------------------------------





Exhibit 10.1

to the extent not prohibited by law, the Company shall advance all Expenses
incurred by or on behalf of Indemnitee in connection with any Proceeding by
reason of Indemnitee’s Corporate Status or otherwise within twenty (20) days
after the receipt by the Company of a statement or statements from Indemnitee
requesting such advance or advances from time to time, whether prior to or after
final disposition of such Proceeding. Such statement or statements shall
reasonably evidence the Expenses incurred by Indemnitee and, upon request of the
Company, shall include an undertaking to repay the advancement of Expenses if
and to the extent that it is finally determined by a court of competent
jurisdiction in a non-appealable decision, that Indemnitee is not entitled to be
indemnified against such Expenses. Any advances and undertakings to repay
pursuant to this Section 6 shall be unsecured, interest-free and without regard
to Indemnitee’s ability to repay the Expenses. Advances shall include any and
all Expenses actually and reasonably incurred by Indemnitee pursuing an action
to enforce Indemnitee’s right to indemnification under this Agreement, or
otherwise and this right of advancement, including Expenses incurred preparing
and forwarding statements to the Company to support the advances claimed. The
right to advances under this Section shall continue until final disposition of
any Proceeding, including any appeal therein.
7.Procedures and Presumptions for Determination of Entitlement to
Indemnification. It is the intent of this Agreement to secure for Indemnitee
rights of indemnity that are as favorable as may be permitted under the DGCL and
public policy of the State of Delaware. Accordingly, the parties agree that the
following procedures and presumptions shall apply in the event of any question
as to whether Indemnitee is entitled to indemnification under this Agreement:
(a)    Indemnitee shall give the Company notice in writing as soon as
practicable of any claim made against Indemnitee for which indemnification will
or could be sought under this Agreement. Such notice shall include Indemnitee’s
request for indemnification and such documentation and information as is
reasonably available to Indemnitee and as is reasonably necessary for the
Company to determine whether and to what extent Indemnitee is entitled to
indemnification. The Secretary of the Company shall, promptly upon receipt of
such a request for indemnification, advise the Board of Directors in writing
that Indemnitee has requested indemnification. Failure to provide the notice
required hereby shall not impair Indemnitee’s rights of indemnification and
contribution under this Agreement except to the extent that such failure to
provide notice actually prejudices the rights of the Company to defend any
action or proceeding which is the basis of the claimed indemnification.
(b)    Upon written request by Indemnitee for indemnification pursuant to the
first sentence of Section 7(a) hereof, a determination, if, and only if,
required by applicable law, with respect to Indemnitee’s entitlement thereto
shall be made in the specific case by one of the following four (4) methods
within thirty (30) days of receipt of such written request, which shall be at
the election of the Board of Directors: (i) by a majority vote of the
Disinterested Directors, even though less than a quorum, (ii) by a committee of
Disinterested Directors designated by a majority vote of the Disinterested
Directors, even though less than a quorum, (iii) if there are no Disinterested
Directors or if the Disinterested Directors so direct, by Independent Counsel,
in a written opinion of such counsel to the Board of Directors and Indemnitee,
or (iv) if so directed by the Board of Directors, by the stockholders of the
Company.

#PageNum#



--------------------------------------------------------------------------------





Exhibit 10.1

(c)    If the determination of entitlement to indemnification is to be made by
Independent Counsel pursuant to Section 7(b) hereof, the Independent Counsel
shall be selected as provided in this Section 7(c). The Independent Counsel
shall be selected by the Board of Directors. Indemnitee may, within 10 days
after such written notice of selection shall have been given, deliver to the
Company, as the case may be, a written objection to such selection; provided,
however, that such objection may be asserted only on the ground that the counsel
so selected does not satisfy the definition of “Independent Counsel” set forth
at Section 1 of this Agreement, and the objection shall set forth with
particularity the factual basis of such assertion. Absent a proper and timely
objection made in accordance with the foregoing sentence, the person so selected
shall act as Independent Counsel. In the event of a proper and timely objection,
the Independent Counsel selected may not serve as Independent Counsel unless and
until such objection is withdrawn or a court has determined that such objection
is without merit. If, within thirty (30) days after submission by Indemnitee of
a written request for indemnification pursuant to Section 7(a) hereof, no
Independent Counsel shall have been selected and not objected to, either the
Company or Indemnitee may petition the Court of Chancery of the State of
Delaware or other court of competent jurisdiction for resolution of any
objection which shall have been made by Indemnitee to the Company’s selection of
Independent Counsel and/or for the appointment as Independent Counsel of a
person selected by the court or by such other person as the court shall
designate, and the person with respect to whom all objections are so resolved or
the person so appointed shall act as Independent Counsel under Section 7(b)
hereof. The Company shall pay any and all reasonable fees and expenses of
Independent Counsel incurred by such Independent Counsel in connection with
acting pursuant to Section 7(b) hereof, and the Company shall pay all reasonable
fees and expenses incident to the procedures of this Section 7(c), regardless of
the manner in which such Independent Counsel was selected or appointed.
(d)    In making a determination with respect to entitlement to indemnification
hereunder with respect to Section 7(b), the person or persons or entity making
such determination shall presume that Indemnitee is entitled to indemnification
under this Agreement. Anyone seeking to overcome this presumption shall have the
burden of proof and the burden of persuasion by clear and convincing evidence.
Neither the failure of the Company (including by its directors or Independent
Counsel) to have made a determination prior to the commencement of any action
pursuant to this Agreement that indemnification is proper in the circumstances
because Indemnitee has met the applicable standard of conduct, nor an actual
determination by the Company (including by its directors or Independent Counsel)
that Indemnitee has not met such applicable standard of conduct, shall be a
defense to the action or create a presumption that Indemnitee has not met the
applicable standard of conduct.
(e)    In making a determination with respect to whether Indemnitee acted in
good faith and in a manner that Indemnitee not unreasonably believed to be in or
not opposed to the best interests of the Company, the person or persons or
entity making such determination shall presume that Indemnitee acted in good
faith and in a manner that Indemnitee not unreasonably believed to be in or not
opposed to the best interests of the Company. Anyone seeking to overcome this
presumption shall have the burden of proof and the burden of persuasion by clear
and convincing evidence which shall be determined only by a court of competent
jurisdiction. Any action, or failure to act, by Indemnitee based on Indemnitee’s
good faith reliance on the records or books of account of the Enterprise,
including financial statements, or on information supplied to Indemnitee by the

#PageNum#



--------------------------------------------------------------------------------





Exhibit 10.1

officers of the Enterprise in the course of their duties, or on the advice of
legal counsel for the Enterprise or on information or records given or reports
made to the Enterprise by an independent certified public accountant or by an
appraiser or other expert selected with reasonable care by the Enterprise shall
not, in and of itself, constitute grounds for an adverse determination with
respect to whether Indemnitee acted in good faith and in a manner that
Indemnitee not unreasonably believed to be in or not opposed to the best
interests of the Company. In addition, the knowledge and/or actions, or failure
to act, of any director, officer, agent or employee of the Enterprise shall not
be imputed to Indemnitee for purposes of determining the right to
indemnification under this Agreement.
(f)    If the person, persons or entity empowered or selected under Section 7(b)
to determine whether Indemnitee is entitled to indemnification shall not have
made a determination within sixty (60) days after receipt by the Company of the
request therefor, the requisite determination of entitlement to indemnification
shall be deemed to have been made and Indemnitee shall be entitled to such
indemnification absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make Indemnitee’s statement not
materially misleading, in connection with the request for indemnification, or
(ii) a prohibition of such indemnification under applicable law; provided,
however, that such sixty 60-day period may be extended for a reasonable time,
not to exceed an additional thirty (30) days, if the person, persons or entity
making such determination with respect to entitlement to indemnification in good
faith requires such additional time to obtain or evaluate documentation and/or
information relating thereto.
(g)    Indemnitee shall cooperate with the person, persons or entity making such
determination with respect to Indemnitee’s entitlement to indemnification,
including providing to such person, persons or entity upon reasonable advance
request any documentation or information which is not privileged or otherwise
protected from disclosure and which is reasonably available to Indemnitee and
reasonably necessary to such determination. Any Independent Counsel, member of
the Board of Directors or stockholder of the Company shall act reasonably and in
good faith in making a determination regarding Indemnitee’s entitlement to
indemnification under this Agreement. Any costs or expenses (including
attorneys’ fees and disbursements) incurred by Indemnitee in so cooperating with
the person, persons or entity making such determination shall be borne by the
Company (irrespective of the determination as to Indemnitee’s entitlement to
indemnification) and the Company hereby indemnifies and agrees to hold
Indemnitee harmless therefrom.
(h)    In the event the Company shall be obligated under Section 5 hereof to pay
the Expenses of any proceeding against Indemnitee, the Company, if appropriate,
shall be entitled to assume the defense of such proceeding, with counsel
approved by Indemnitee, upon the delivery to Indemnitee of written notice of its
election to do so. After delivery of such notice, approval of such counsel by
Indemnitee and the retention of such counsel by the Company, the Company will
not be liable to Indemnitee under this Agreement for any fees of counsel
subsequently incurred by Indemnitee with respect to the same proceeding,
provided that (i) Indemnitee shall have the right to employ his counsel in any
such proceeding at Indemnitee’s expense; and (ii) if (A) the employment of
counsel by Indemnitee has been previously authorized by the Company, (B)
Indemnitee shall have not unreasonably concluded that there may be a conflict of
interest between the Company and

#PageNum#



--------------------------------------------------------------------------------





Exhibit 10.1

Indemnitee in the conduct of any such defense, or (C) the Company shall not, in
fact, have employed counsel to assume the defense of such proceeding, then the
fees and expenses of Indemnitee’s counsel shall be at the expense of the
Company.
(i)    The Company acknowledges that a settlement or other disposition short of
final judgment may be successful if it permits a party to avoid expense, delay,
distraction, disruption and uncertainty. In the event that any action, claim or
proceeding to which Indemnitee is a party is resolved in any manner other than
by adverse judgment against Indemnitee (including, without limitation,
settlement of such action, claim or proceeding with or without payment of money
or other consideration) it shall be presumed that Indemnitee has been successful
on the merits or otherwise in such action, suit or proceeding. Anyone seeking to
overcome this presumption shall have the burden of proof and the burden of
persuasion by clear and convincing evidence.
(j)    The termination of any Proceeding or of any claim, issue or matter
therein, by judgment, order, settlement or conviction, or upon a plea of nolo
contendere or its equivalent, shall not (except as otherwise expressly provided
in this Agreement) of itself adversely affect the right of Indemnitee to
indemnification under this Agreement or create a presumption that Indemnitee did
not act in good faith and in a manner which he not unreasonably believed to be
in or not opposed to the best interests of the Company or, with respect to any
criminal Proceeding, that Indemnitee had reasonable cause to believe that his
conduct was unlawful.
8.Remedies of Indemnitee.
(a)    In the event that (i) a determination is made pursuant to Section 7 of
this Agreement that Indemnitee is not entitled to indemnification under this
Agreement, (ii) advancement of Expenses is not timely made pursuant to Section 6
of this Agreement, (iii) no determination of entitlement to indemnification is
made pursuant to Section 7(b) of this Agreement within sixty (60) days after
receipt by the Company of the request for indemnification, (iv) payment of
indemnification is not made pursuant to this Agreement within forty-five (45)
days after receipt by the Company of a written request therefor or (v) payment
of indemnification is not made within ten (10) days after a determination has
been made that Indemnitee is entitled to indemnification or such determination
is deemed to have been made pursuant to Section 7 of this Agreement, Indemnitee
shall be entitled to an adjudication in an appropriate court of the State of
Delaware, or in any other court of competent jurisdiction, of Indemnitee’s
entitlement to such indemnification. The Company shall not oppose Indemnitee’s
right to seek any such adjudication.
(b)    In the event that a determination shall have been made pursuant to
Section 7(b) of this Agreement that Indemnitee is not entitled to
indemnification, any judicial proceeding commenced pursuant to this Section 8
shall be conducted in all respects as a de novo trial on the merits, and
Indemnitee shall not be prejudiced by reason of the adverse determination under
Section 7(b).
(c)    If a determination shall have been made pursuant to Section 7(b) of this
Agreement that Indemnitee is entitled to indemnification, the Company shall be
bound by such determination in any judicial proceeding commenced pursuant to
this Section 8, absent (i) a misstatement by Indemnitee of a material fact, or
an omission of a material fact necessary to make

#PageNum#



--------------------------------------------------------------------------------





Exhibit 10.1

Indemnitee’s misstatement not materially misleading in connection with the
application for indemnification, or (ii) a prohibition of such indemnification
under applicable law.
(d)    In the event that Indemnitee, pursuant to this Section 8, seeks a
judicial adjudication of his rights under, or to recover damages for breach of,
this Agreement, or to recover under any directors’ and officers’ liability
insurance policies maintained by the Company, the Company shall pay on his
behalf, in advance, any and all Expenses actually and reasonably incurred by him
in such judicial adjudication, regardless of whether Indemnitee is ultimately
determined to be entitled to such indemnification, advancement of Expenses or
insurance recovery.
(e)    The Company shall be precluded from asserting in any judicial proceeding
commenced pursuant to this Section 8 that the procedures and presumptions of
this Agreement are not valid, binding and enforceable and shall stipulate in any
such court that the Company is bound by all the provisions of this Agreement.
The Company shall indemnify Indemnitee against any and all Expenses and, if
requested by Indemnitee, shall (within ten (10) days after receipt by the
Company of a written request therefore) advance, to the extent not prohibited by
law, such Expenses to Indemnitee, which are incurred by Indemnitee in connection
with any action brought by Indemnitee for indemnification or advance of Expenses
from the Company under this Agreement or under any directors’ and officers’
liability insurance policies maintained by the Company, regardless of whether
Indemnitee is ultimately determined to be entitled to such indemnification,
advancement of Expenses or insurance recovery, as the case may be.
(f)    Notwithstanding anything in this Agreement to the contrary, no
determination as to entitlement to indemnification under this Agreement shall be
required to be made prior to the final disposition of the Proceeding.
9.Non-Exclusivity; Survival of Rights; Insurance.
(a)    The rights of indemnification as provided by this Agreement shall not be
deemed exclusive of any other rights to which Indemnitee may at any time be
entitled under applicable law, the certificate of incorporation of the Company,
the Bylaws, any agreement, a vote of stockholders, a resolution of directors or
otherwise. No amendment, alteration or repeal of this Agreement or of any
provision hereof shall limit or restrict any right of Indemnitee under this
Agreement in respect of any action taken or omitted by such Indemnitee in his
Corporate Status or otherwise prior to such amendment, alteration or repeal. To
the extent that a change in the DGCL, whether by statute or judicial decision,
permits greater indemnification than would be afforded currently under the
Bylaws and this Agreement, it is the intent of the parties hereto that
Indemnitee shall enjoy by this Agreement the greater benefits so afforded by
such change. No right or remedy herein conferred is intended to be exclusive of
any other right or remedy, and every other right and remedy shall be cumulative
and in addition to every other right and remedy given hereunder or now or
hereafter existing at law or in equity or otherwise. The assertion or employment
of any right or remedy hereunder, or otherwise, shall not prevent the concurrent
assertion or employment of any other right or remedy. Notwithstanding anything
in this Agreement to the contrary, the indemnification and contribution provided
for in this Agreement will remain in full force and effect regardless of any
investigation made by or on behalf of Indemnitee or any of Indemnitee’s agents.

#PageNum#



--------------------------------------------------------------------------------





Exhibit 10.1

(b)    To the extent that the Company, or any entity within the Enterprise,
maintains an insurance policy or policies providing liability insurance for
directors, officers, employees, or agents or fiduciaries of the Company or of
any other corporation, partnership, joint venture, trust, employee benefit plan
or other enterprise that such person serves at the request of the Company,
Indemnitee shall be covered by such policy or policies in accordance with its or
their terms to the maximum extent of the coverage available for any director,
officer, employee, agent or fiduciary under such policy or policies. If, at the
time of the receipt of a notice of a claim pursuant to the terms hereof, the
Company has director and officer liability insurance in effect, the Company
shall give prompt notice of the commencement of such proceeding to the insurers
in accordance with the procedures set forth in the respective policies. The
Company shall use commercially reasonable efforts to cause such insurers to pay,
on behalf of Indemnitee, all amounts payable as a result of such proceeding in
accordance with the terms of such policies.
(c)    In the event of any payment under this Agreement, the Company shall be
subrogated to the extent of such payment to all of the rights of recovery of
Indemnitee, who shall execute all papers reasonably required and take all action
reasonably necessary to secure such rights, including execution of such
documents as are necessary to enable the Company to bring suit to enforce such
rights.
(d)    The Company shall not be liable under this Agreement to make any payment
of amounts otherwise indemnifiable hereunder if and to the extent that
Indemnitee has otherwise actually received such payment under any Company
insurance policy, Company contract, Company agreement or otherwise (except to
the extent that Indemnitee is required (by court order or otherwise) to return
such payment or to surrender it to the Company).
(e)    The Company’s obligation to indemnify or advance Expenses hereunder to
Indemnitee who is or was serving at the request of the Company as a director,
officer, employee or agent of any other corporation, partnership, joint venture,
trust, employee benefit plan or other enterprise shall be reduced by any amount
Indemnitee has actually received as indemnification or advancement of expenses
from such other corporation, partnership, joint venture, trust, employee benefit
plan or other enterprise (except to the extent that Indemnitee is required (by
court order or otherwise) to return such payment or to surrender it to the
Company).
10.Exception to Right of Indemnification. Notwithstanding any provision in this
Agreement, the Company shall not be obligated under this Agreement to make any
indemnity:
(a)    in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees, if a court of competent jurisdiction
finally determines in a non-appealable decision that each of the material
assertions made by Indemnitee in such Proceeding (or any part of any Proceeding)
was not made in good faith or was frivolous;
(b)    in connection with any Proceeding (or any part of any Proceeding) for
which payment has actually been made to or on behalf of Indemnitee under any
Company insurance policy or other Company indemnity provision, except with
respect to any excess beyond the amount paid

#PageNum#



--------------------------------------------------------------------------------





Exhibit 10.1

under any Company insurance policy or other Company indemnity provision;
(c)    in connection with any Proceeding for which a final, non-appealable
judgment has been rendered against Indemnitee for an accounting, disgorgement or
repayment of profits made from the purchase and sale (or sale and purchase) by
Indemnitee of securities of the Company pursuant to Section 16(b) of the
Securities Exchange Act of 1934, as amended, or similar provisions of state
statutory law or common law; or
(d)    in connection with any Proceeding (or any part of any Proceeding)
initiated by Indemnitee, including any Proceeding (or any part of any
Proceeding) initiated by Indemnitee against the Company or its directors,
officers, employees or other indemnitees (other than any Proceeding initiated by
Indemnitee pursuant to Section 8(d), which shall be governed by the terms of
such section), unless (i) the Board of Directors of the Company authorized the
Proceeding (or any part of any Proceeding) prior to its initiation or (ii) the
Company provides the indemnification, in its sole discretion, pursuant to the
powers vested in the Company under applicable law.
11.Duration of Agreement. All agreements and obligations of the Company
contained herein shall continue until six (6) years after the end of any period
Indemnitee is an officer or director of the Company or any other Enterprise (or
is or was serving at the request of the Company as a director, officer, employee
or agent of another corporation, partnership, joint venture, trust or other
enterprise) but shall continue thereafter so long as Indemnitee shall be subject
to any Proceeding (or any proceeding commenced under Section 8 hereof) by reason
of his Corporate Status or otherwise, whether or not he is acting or serving in
any such capacity at the time any liability or Expense is incurred for which
indemnification can be provided under this Agreement, notwithstanding such six
(6) year period. This Agreement shall be binding upon and inure to the benefit
of and be enforceable by the parties hereto and their respective successors
(including any direct or indirect successor by purchase, merger, consolidation
or otherwise to all or substantially all of the business or assets of the
Company), assigns, spouses, heirs, executors and personal and legal
representatives. The Company may not assign this agreement and/or the
obligations hereunder to any other entity without the express written consent of
Indemnitee.
12.Security. To the extent requested by Indemnitee and approved by the Board of
Directors of the Company, the Company may at any time and from time to time
provide security to Indemnitee for the Company’s obligations hereunder through
an irrevocable bank line of credit, funded trust or other collateral. Any such
security, once provided to Indemnitee, may not be revoked or released without
the prior written consent of Indemnitee.
13.Enforcement.
(a)    The Company expressly confirms and agrees that it has entered into this
Agreement and assumes the obligations imposed on it hereby in order to induce
Indemnitee to serve as an officer or director of the Company, and the Company
acknowledges that Indemnitee is relying upon this Agreement in serving as an
officer or director of the Company.
(b)    This Agreement constitutes the entire agreement between the parties
hereto with respect to the subject matter hereof and supersedes all prior
agreements and understandings,

#PageNum#



--------------------------------------------------------------------------------





Exhibit 10.1

oral, written and implied, between the parties hereto with respect to the
subject matter hereof.
14.Severability. The invalidity or unenforceability of any provision hereof
shall in no way affect the validity or enforceability of any other provision.
Without limiting the generality of the foregoing, this Agreement is intended to
confer upon Indemnitee indemnification rights to the fullest extent permitted by
applicable laws. In the event any provision hereof conflicts with any applicable
law, such provision shall be deemed modified, consistent with the aforementioned
intent, to the extent necessary to resolve such conflict.
15.Modification and Waiver. No supplement, modification, termination or
amendment of this Agreement shall be binding unless executed in writing by both
of the parties hereto. No waiver of any of the provisions of this Agreement
shall be deemed or shall constitute a waiver of any other provisions hereof
(whether or not similar) nor shall such waiver constitute a continuing waiver.
16.Notice By Indemnitee. Indemnitee agrees promptly to notify the Company in
writing upon being served with or otherwise receiving any summons, citation,
subpoena, complaint, indictment, information or other document relating to any
Proceeding or matter which may be subject to indemnification covered hereunder
unless Indemnitee has actual knowledge that Company is already in receipt of any
such document relating to any Proceeding or matter. The failure to so notify the
Company shall not relieve the Company of any obligation which it may have to
Indemnitee under this Agreement or otherwise unless and only to the extent that
such failure or delay materially prejudices the Company.
17.Notices. Unless otherwise provided herein, any notice required or permitted
under this Agreement shall be deemed effective upon the earlier of (a) actual
receipt, or (b) (i) one (1) business day after the date of delivery by confirmed
facsimile transmission, (ii) one (1) business day after the business day of
deposit with a nationally recognized overnight courier service for next day
delivery, freight prepaid, or (iii) three (3) business days after deposit with
the United States Post Office for delivery by registered or certified mail,
postage prepaid. Any such notice shall be in writing and shall be addressed to
the party to be notified at the address indicated for such party indicated on
the signature pages or exhibits hereto, as otherwise set forth in this Section
17, or at such other address as such party may designate by ten (10) days’
advance written notice to the other parties. All communications shall be sent:
(a)    To Indemnitee at the address set forth below Indemnitee signature hereto;
(b)    To the Company at the address set forth below Company signature hereto;
or to such other address as may have been furnished to Indemnitee by the Company
or to the Company by Indemnitee, as the case may be.
18.Counterparts. This Agreement may be executed in two or more counterparts,
each of which shall be deemed an original, but all of which together shall
constitute one and the same Agreement. This Agreement may also be executed and
delivered by facsimile signature and in two or more counterparts, each of which
shall be deemed an original, but all of which together shall

#PageNum#



--------------------------------------------------------------------------------





Exhibit 10.1

constitute one and the same instrument.
19.Headings. The headings of the paragraphs of this Agreement are inserted for
convenience only and shall not be deemed to constitute part of this Agreement or
to affect the construction thereof.
20.Governing Law and Consent to Jurisdiction. This Agreement shall be governed
by, and construed and enforced in accordance with, the laws of the State of
Delaware, without regard to its conflict of laws rules. The Company and
Indemnitee hereby irrevocably and unconditionally (i) agree that any action or
proceeding arising out of or in connection with this Agreement shall be brought
only in the Chancery Court of the State of Delaware (the “Delaware Court”), and
not in any other state or federal court in the United States of America or any
court in any other country, (ii) consent to submit to the exclusive jurisdiction
of the Delaware Court for purposes of any action or proceeding arising out of or
in connection with this Agreement, (iii) waive any objection to the laying of
venue of any such action or proceeding in the Delaware Court, and (iv) waive,
and agree not to plead or to make, any claim that any such action or proceeding
brought in the Delaware Court has been brought in an improper or inconvenient
forum.
21.Construction. The parties acknowledge that both parties have contributed to
the drafting of this Agreement and, therefore, waive the application of any law,
regulation, holding or rule of construction providing that ambiguities in an
agreement or other document will be construed against the party drafting such
agreement or document.
[Remainder of page intentionally left blank]



#PageNum#



--------------------------------------------------------------------------------


IN WITNESS WHEREOF, the parties have executed this Agreement as of the date
first above written.




INDEMNITEE:


Signature:                 


Name Typed or Printed: ______________________        
Address:    
_________________________________
_________________________________


COMPANY:


ACACIA RESEARCH CORPORATION


By:    __________________            



    Name: _________________________        


Title: _________________________        
    
Address:

